Morrill, C. J.
In 1858 H. H. Williams, a creditor of the estate of William Maner, deceased, and having a mort*629gage on a certain tract of land, to secure the debt obtained an order of the county or probate court to have the mortgaged property sold and the proceeds of the sale applied to the payment of the debt; sale to be on a credit of twelve months.
At the sale James purchased the land for $28,000 75. The sale was confirmed at the court succeeding the same, and during.the same term of the court, at the instance of said James, and concurred in by the administrators of the estate of the deceased, the court ordered, adjudged, and decreed, “ that the administrators make to said James a good and valid title to said land, with relinquishment of all claim for purchase money, upon the giving by him an acquittance and receipt in full to the administrators for the mortgage of Williams for $15,000 and upwards, besides interest, and a second mortgage on the same land, founded on a claim due Ballinger & James for upwards of $14,000.” •
It seems to be admitted that the estate, by this order of the court, based upon an agreement of James and the administrators, would save some $4,000, being the excess of the amount due on the two mortgages over the sum for which the land was sold. It also seems that the estate was insolvent, and would not pay more than 50 per cent, on the unprivileged debts.
Subsequently the administrators instituted a suit in the district court for the purpose of setting aside the order of the county court, assigning as a principal reason therefor that their fees, as such administrators in the settlement of the mortgages, would amount to some $3,000, and that they were entitled to receive the same from the proceeds of the sale of the mortgaged property, and that the property of the estate is not liable to pay their fees.
The district court set aside the judgment of the county court, and entered a judgment substantially in conformity *630with the request of the administrators, and the cause is brought for revision to this court.
The counsel on each side have argued the cause very elaborately, but our view of it will enable us to decide it in few words.
As James was the assignee and possessor' of the two mortgage debts, which, in the aggregate, exceeded by several thousand dollars the value of the land, as ascertained by public sale, even upon a credit of twelve months, and as he was the purchaser of the land, and entitled to it upon complying with the conditions of the sale, and as he not only virtually did this, but, what is more, did in one day what he had the privilege of twelve months in doing, viz, satisfying the claims of the mortgagees, no valid reason can be assigned why the county court should not make the order it did.
It might have operated to the detriment of the administrators of Jones thus acting, and by not paying the money as purchaser of the property, to the administrators, in order that they might immediately hand, the same back to him, saving five per cent, for receiving it, and the same for handing it back; but as the statutes are not made to benefit the administration of estates, but the estates themselves and their creditors, it was the duty of the county court to avoid this expense. And as the administrators did not receive the money or pay it out, they are not entitled to the $3,0.00 for which their suit was brought.
It is competent for the county court to make such allowance for their service as may seem just. The demurrer should have been sustained.
It is ordered that the judgment of the district court be reversed, leaving the order of the county court to stand as it was, and that the appellees, in their individual capacity, pay all costs herein and in the district court expended.
Reversed and dismissed.